Per Curiam.
Plaintiff tripped on a 3-1/4 inch doorsill leading into the ladies’ restroom on defendants’ premises, fell, and broke her leg. With her husband she sued defendants for damages and medical expenses. After listening to the litigants’ witnesses, both expert and regular, and viewing the premises with the attorneys, the circuit court rendered a non-jury judgment of no cause of action, finding the doorsill was not a dangerous condition and that *694plaintiff was contribntorily negligent for failing to observe the “step”. Plaintiffs appeal and contend the court’s decision was against the great preponderance of the evidence.
As an appellate court we hesitate to substitute our judgment for the fact findings of a trial judge unless his decision appears against the great weight of the evidence. Merrill v. Shumway (1962), 367 Mich 14, 16. The lower court’s decision was not against the great weight of the evidence, since the evidence did not clearly preponderate in either-direction. Rather, the evidence presented a fact situation from which it was not unreasonable for the court to conclude that the doorsill was' not a dangerous condition, that defendants’ premises-were in-a reasonably safe condition, and that. plaintiff was contributorily negligent in failing to observe' the raised doorsill. See Cole v. Keeler Brass Co. (1937), 281 Mich 441; Garrett v. W. S. Butterfield Theaters, Inc. (1933), 261 Mich 262; and Rice v. Goodspeed Real Estate Co. (1931), 254 Mich 49.
Affirmed.